Citation Nr: 1135821	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Death Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to DIC benefits under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in July 2006; the amended death certificate lists the immediate cause of death as congestive heart failure. 

2.  At the time of the Veteran's death, the Veteran was service-connected for: spondylolysis of L5-S1, rated as 20 percent disabling; a left knee disability, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; peroneal tendinitis of the left ankle, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; skin disease, rated as noncompensable; residuals of a fractured nose, rated as noncompensable, a renal cyst of in the right kidney, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

3.  The cause of the Veteran's death was not manifested during active service or for many years thereafter, nor was it otherwise causally related to active service or to a service-connected disability.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to initial adjudication of the appellant's claim, a letter dated in November 2006, July 2007, and June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

The RO provided Hupp compliant notice in a July 2009 letter.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to her, since she was subsequently provided adequate notice and the claim was readjudicated and a statement of the case (SOC) was provided to the appellant in March 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and death certificate are in the file.  Neither the appellant nor her representative have identified any outstanding pertinent medical evidence.  In this regard, the Board notes that the Veteran's death certificate reflects that he died at Community Hospital East in 2006, and the records of his terminal hospitalization have not been obtained.  However, as noted above, the appellant has been advised on numerous occasions to submit evidence in support of her claim for benefits.  She has never submitted a release of records from Community Hospital East or made any request for assistance in obtaining the same.  In this regard, it is noted that the duty to assist is not a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical opinions in July 2009 and August 2009 as to whether the Veteran's cause of death can be directly attributed to service.  As the July 2009 clinician reviewed the Veteran's records and provided a full rationale for his opinion, the Board finds the opinion to be adequate.  Further opinion is not needed on the claim because, at a minimum, there is no persuasive and competent evidence that the Veteran's cause of death may be associated with the Veteran's military service or service connected disabilities.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Legal Criteria

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2010).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic conditions will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R.  § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).  

The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4).  

III.  Analysis

The appellant contends that the Veteran's cause of death was related to his service.  The Veteran's death certificate reflects that he died in July 2006 due to congestive heart failure.  No autopsy was performed.  

At the time of the Veteran's death, the Veteran was service-connected for: spondylolysis of L5-S1, rated as 20 percent disabling; a left knee disability, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; peroneal tendinitis of the left ankle, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; skin disease, rated as noncompensable; residuals of a fractured nose, rated as noncompensable, a renal cyst of in the right kidney, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

The Board finds that there is no medical evidence of record demonstrating that any of the Veteran's service-connected disabilities were a principal or contributory cause of death.  Indeed, the appellant has not claimed that the Veteran's service-connected back disabilities were a principal or contributory cause of death.  The evidence of record, including the July 2006 death certificate, indicates that the Veteran's principal cause of death was congestive heart failure, not the Veteran's service-connected disabilities.  There is no evidence of record indicating that any of the Veteran's service-connected disabilities caused his death.  Additionally, there is no indication that the Veteran had a service-connected disability that affected a vital organ and was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(3), (4).  The Board therefore finds that a service-connected disability was not a principal or contributory cause of the Veteran's death. 

As noted above, the Veteran's death certificate reflects that he died of congestive heart failure at Community Hospital East in July 2006.  The Veteran's records from his last period of hospitalization have not been associated with the claims file, and the appellant has not provided information concerning these records.  

At the April 2011 Board hearing, the appellant stated that the first time there was any indication of the Veteran's heart condition was in March 2006.  (April 2011 Board Hearing Transcript (Tr.) at p. 4)  She also testified that while the Veteran was stationed in Germany, a heart murmur was detected at a dental examination.  (Tr. at p. 4-5)  She stated that he had to be on an antibiotic for a certain amount of time before they would do any work on his teeth and he had to have an electrocardiogram (EKG).  She did not know of any other treatment that the Veteran had in service for a heart condition.  (Tr. at p. 5) 

A January 1989 service dental treatment record indicates that the Veteran's medical history showed evidence of a possible heart murmur.  A consultation was written for an evaluation.  A January 1989 service treatment record reflects that the Veteran had a provisional diagnosis of a functional heart murmur.  The record reflects that the Veteran reported a history of a juvenile heart murmur, and that on the last physical examination in 1985 a faint 1/6 murmur was heard.  On examination in January 1989, no heart murmur was noted.  The Veteran was completely asymptomatic without significant medical history.  The EKG was normal.  The diagnosis was a functional mumur - resolved.  

The Veteran's other service treatment records reflect that he had a history of a heart murmur.  However, there is no indication that the Veteran had complaints of or treatment for a heart condition in service.  A November 1978 entrance examination report reflects that the Veteran's heart was normal.  A March 1984 examination report also indicates that the Veteran's heart was normal.  An August 1985 examination report indicates that the Veteran had a heart murmur, asymptomatic.  In a November 1978 report of medical history, the Veteran denied a history of heart trouble and did not indicate that he had a history of a heart murmur.  In a March 1984 report of medical history, the Veteran also denied a history of heart trouble.       

In an August 1988 report of medical history, the Veteran indicated that he had a history of heart trouble.  A September 1988 service treatment record reflects that there were negative cardiopulmonary findings in the chest.  A December 1990 examination report reflects that the Veteran had a systolic murmur at the apex when he lies down, which was not there on sitting.  The Veteran's heart was noted as normal.  A January 1991 chest X-ray report reflects that the Veteran's chest was normal.  The report noted that the cardiac silhouette appeared normal with no evidence of chamber enlargement.   

In a March 1995 report of medical history, the Veteran indicated that he had a history of heart trouble, and did not know if he had ever had palpitation or a pounding heart.  A physician noted that the Veteran reported that he had a murmur.  A March 1995 over 40 screening program report indicated that the Veteran did not have chest pain during physical therapy, unexplained dyspnea on effort, unexplained episodes of loss of consciousness or palpitations.  It also indicates the Veteran did not have a current or prior diagnosis of hypertension, a history of a myocardial infarction, a heart murmur (other than a benign flow murmur), an enlarged heart, signs of congestive failure, or any cardiac abnormality.  The record indicated that the Veteran smoked 40 cigarettes a day and that his father died of a myocardial infarction at age 52.  A July 1996 report of medical history reflects that the Veteran reported a history of a pediatric, benign, heart murmur.  A September 1996 chest X-ray report reflects that no radiographic cardiopulmonary abnormalities were identified  

An August 1998 VA examination report, conducted before the Veteran left service, reflects that the Veteran's heart rate had a regular rate and rhythm.  The report did not indicate that the Veteran had a heart condition or hypertension.  An October 1998 letter from K.M., M.D., reflects that on examination, the Veteran's blood pressure was 140/90.  His heart, lungs and abdomen were clear.  He was a fairly chronic smoker.

In a July 1999 rating decision, the RO denied the Veteran's claim for service connection for a heart condition.  A June 1999 VA examination report reflects that the Veteran reported that he had not been diagnosed with a heart condition besides being told that he had a heart murmur as a child.  He denied any history of chest pain, shortness of breath, palpitation or syncope.  He had a chronic cough which was occasionally productive.  On examination, the Veteran had a pulse of 84, regular, and blood pressure of 140/84 sitting and 132/76 supine.  The Veteran's heart had a regular rate and rhythm with a 2/6 systolic ejection mumur heard best in the mitral area.  The VA examiner found that there was no clinical or historical evidence to suggest cardiac disease.

A March 2006 VA treatment record reflects that the Veteran was hospitalized for seven days.  His discharge diagnosis was non ischemic cardiomyopathy and he had secondary diagnoses of hypertension and bronchitis.  A March 2006 in-patient VA treatment record reflects that the Veteran's non-ischemic cardiomyopathy was documented for the first time on that date.  The note indicated that it was unknown when the cardiomyopathy started or what the etiology was.  The physician stated that it seemed to be either burned-out hypertension (most probable) or alcoholic.  The Veteran was started on aggressive heart failure medication and the physician noted that his hypertension had to be aggressively treated.  A March 2006 VA cardio consultation note reflects that the Veteran's hypertension was first diagnosed three years ago.  The impression was newly discovered dilated cardiomyopathy.  

Two medical opinions were obtained to determine whether the Veteran's death from chronic heart failure was related to service, to include the heart murmur noted in his service treatment records.  In a July 2009 VA opinion, a physician noted that the Veteran had one blood pressure reading that was high while in service.  The physician noted that the Veteran was diagnosed with hypertension after discharge from service.  Consequently, the physician found that it is less likely than not (less than a 50 percent probability) that his one high blood pressure reading while in service resulted in his heart condition that caused death.  As noted above, the March 2006 VA treatment record reflects that the Veteran was diagnosed with hypertension in 2003, several years following discharge from service.  Regarding the heart murmur, the July 2009 physician noted that the Veteran reported a history of a heart murmur when he entered the military and that his heart murmur was diagnosed as very mild and "functional."  The physician found that it is less likely than not (less than a 50 percent probability) that his heart murmur contributed to his death.  The physician stated that a cardiac echo in March 2006 showed no valvular abnormality and there was no indication that the heart condition from which the Veteran died was evidence in service.  The Board finds the July 2009 opinion to be probative as the examiner reviewed the Veteran's claims file and provided a rationale for the opinion.

In an August 2009 opinion, a nurse practitioner also opined that it is less likely than not (less than 50 percent probability) that the Veteran's heart murmur contributed to his death.  The opinion notes that the Veteran reported a history of a heart murmur and that his heart murmur wad diagnosed as "juvenile 1/6" (very mild) and "functional."  She also noted that it was resolved with no need for antibiotics.  She noted that a cardiac echo in March 2006 showed no valvular abnormality, and a March 2006 clinic note and April 2006 examination did not revealed a murmur.  The Veteran had a severe nonischemic cardiomyopathy of unknown etiology.  The nurse practitioner found that there is no indication that the heart condition from which the Veteran died was evidence in service.  Although the nurse practitioner cited service and VA treatment records, the August 2009 opinion does not indicate whether the nurse practitioner reviewed the claims file.  Therefore, the Board finds the opinion to be less probative than the July 2009 opinion.

The only evidence that supports the appellant's claim is her own statements asserting that the Veteran's cause of death was related to his service.  While the appellant is competent to report her observations, the Board does not find that the appellant is competent to opine as to an etiological relationship between the Veteran's service and his fatal congestive heart failure.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the probative value of any such opinion is outweighed by that of the July 2009 VA physician.  The VA physician has education, training and experience in evaluating the etiology of a chronic heart failure.  There is no evidence that the appellant has the same level of medical expertise.  Moreover, the opinion provided by the July 2009 VA physician is probative because the physician provided a detailed rationale and explanation for the opinion provided.  The VA physician reviewed the Veteran's claims folder, including his death certificate, service treatment record, and VA medical records.  The VA physician opined that it was less likely than not that the heart murmur noted in service contributed to the Veteran's death.  He found that there was no indication that the heart condition from which the Veteran died was evident in service.  The Board has reviewed the service treatment and VA records relied on by the VA physician and finds his statements consistent with the evidence of record.

The medical evidence of record indicates that the Veteran's congestive heart failure was first manifested many years after his service in the military ended.  See Savage v. Gober, 10 Vet. App. 488 (1997) (requiring medical evidence of chronicity and continuity of symptomatology after service).  In this regard, the Board points out that that the August 1998 VA examination report, conducted before the Veteran's discharge from service did not indiate that he had a heart condition or hypertension.  In the June 1999 VA examination, the VA examiner found that there was no clinical or historical evidence to suggest cardiac disease.  Additionally, the Veteran was hospitalized for heart problems in March 2006, several years following his discharge from service.  

In sum, a preponderance of the evidence of record fails to demonstrate that the Veteran's cause of death, congestive heart failure, was related to his service in the military, or any service-connected disability.  The Board acknowledges the sincerity of the appellant's belief that the Veteran's death was somehow attributable to his service in the military.  However, there is no persuasive medical evidence of record supporting this allegation.  As a layperson, the appellant does not have the necessary medical training and/or expertise to make this determination, herself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the July 2009 VA opinion to be probative and supported by a thorough rationale.  The July 2009 VA physician found that that there was no indication that the heart condition from which the Veteran died was evidenced in service.  Additionally, although the evidence indicates the Veteran had a heart murmur in service, there is no indication that he had a heart condition in service or within one year of service.  The June 1999 VA examination, conducted less than one year following the Veteran's discharge from service indicated there was no clinical or historical evidence to suggest cardiac disease.  The Veteran's VA treatment records from his hospitalization in March 2006 also indicate that he was diagnosed with a newly discovered dilated cardiomyopathy.  As noted above, the July 2009 VA physician that it was less likely than not that the heart murmur noted in service contributed to his death.  Thus, the Board concludes that the Veteran's military service did not cause or contribute to his death.  Accordingly, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

The appellant is seeking entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  She contends that VA waited too long to provide the Veteran with a defibrillator.  (Tr. at p. 11)  She also asserts that VA should not have discharged him from the hospital in March 2006 without a defibrillator.  (Tr. at p. 12)  In a May 2010 statement, the appellant's representative requested that medical quality assurance records from the Indianapolis VA Medical Center be requested and reviewed.  The Veteran was hospitalized at the Indianapolis VA Medical Center in March 2006.

In VAOPGCPREC 1-2011, the General Counsel held that Section 5103A of title 38, United States Code, requires agencies of original jurisdiction and the Board to make reasonable efforts to request from VHA any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by section 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  Under 38 C.F.R. § 17.508(c), any quality-assurance record or document, whether confidential and privileged or not, may be provided to the General Counsel or any attorney within OGC, wherever located.  If VHA and OGC conclude that the records and documents are protected by section 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  This opinion was issued in response to Hood v. Shinseki, 23 Vet. App. 295 (2009).  As the appellant's representative has identified VHA records which may be relevant to the claim and has provided information sufficient to locate the records, the quality assurance records from the VA Medical Center in Indianapolis, Indiana, should be requested.  

VA obtained a medical opinion on the issue of whether VA failed to exercise a degree of care that would be expected of a reasonable health care provider when the Veteran was discharged form the hospital in March 2006 until his death in July 2006.  In a December 2009 opinion, the VA examiner noted that he was not able to locate medical records other than the death certificate that provided any details on the cause of death.  The opinion indicates that medical records relating to the Veteran's death would be useful.  As noted above, the appellant has not provided the information and release form necessary to request these records from Community Hospital East.  On remand, the Agency of Original Jurisdiction (AOJ) should request that the appellant provide a release form for the records.  If the private treatment records and/or if quality assurance records are obtained, then a new VA opinion should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary information from the appellant needed to locate the records or documents, the AOJ should request any quality-assurance records relevant to the appellant's claim from the appropriate authority at VHA, to include records from the Indianapolis, VA Medical Center from March 2006 to July 2006.  If the appropriate VHA official(s) deny the request on the basis that the records or documents may not be disclosed because they are privileged and confidential, the AOJ should appeal this determination to General Counsel, in accordance with VAOPGCPREC 1-2011.

2.  Request that the appellant provide release forms authorizing VA to request the Veteran's records from his terminal hospitalization at Community Hospital East in Indianapolis, Indiana.  Thereafter, the AOJ should request any such medical records and associate them with the claims file.  All efforts to obtain these records should be fully documented.

3.  If any records are obtained and associated with the claims file, make arrangements for a VA clinician of relevant expertise to provide a medical opinion in this case to determine VA failed to exercise a degree of care that would be expected from a reasonable health care provider during the Veteran's period of hospitalization in March 2006, to include his release from the hospital, and in VA treatment from March 2006 to July 2006.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Thereafter, readjudicate the issue on appeal of entitlement to DIC benefits under 38 U.S.C.A. § 1151.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


